Case: 2:20-cv-05938-MHW-CMV Doc #: 17 Filed: 02/05/21 Page: 1 of 1 PAGEID #: 170



                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Alpha Insulation & Water Proofing, Inc.,

      V.                                           Case No. 2:20-cv-5938

Gary J. Hamilton,                                  Judge Michael H. Watson

      Defendant.                                   Magistrate Judge Vascura

                             OPINION AND ORDER

      On January 19,2021, Magistrate Judge Vascura issued a report and

recommendation ("R&R") recommending the Court remand this action back to

the Court of Common Pleas for Franklin County, Ohio. R&R, EOF No. 15.

      The R&R notified the parties of their right to object to the same and that

failure to do so would amount to waiver of the right to de novo review by the

Undersigned as well as waiver of the right to appeal the Undersigned's adoption

of the R&R. Id. at 10. The deadline for filing objections has passed, and none

were filed.


      As such, the Court ADOPTS the R&R without further review and

REMANDS this case to the Court of Common Pleas for Franklin County, Ohio.

      IT IS SO ORDERED.




                                          /s/Michael H. Watson
                                      MICHAEL H. WATSON, JUDGE
                                      UNITED STATES DISTRICT COURT
